UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07695) Hennessy Mutual Funds, Inc. (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-966-4354 Date of fiscal year end: October 31 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record. Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt La-Z-Boy Inc. 8/18/2010 LZB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCoopers Issuer For For 3. Approve the incorporated 2010 omnibus Issuer For incentive plan Against 4. Shareholder prop: Shareholder Against to amend the bylaws to reorganize the directors into one class Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Massey Energy 10/6/2010 MEE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Approve proposals: Issuer For For amend and restate the certificate of inc.to declassify Issuer For For our bard. Issuer For For to amend and restate cert. of inc. to remove supermajority Issuer For For to amand and restate cert. of inc to remove supermajority related Issuer For For to skhlders approval of business combo w/ more than Issuer For For 5% stkhldr. Issuer For For to amend and restate cert of inc. to remove the prohibiton Issuer For For of the right of stkhldrs to req special meetings of stkhldr. Issuer For For to amend an drestate cert of inc. to increase authorized shs of Issuer For commone stock Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Acergy S.A. 11/9/2010 ACGY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Approve the combination with Subsea 7 Issuer For For 2.Directors Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Telvent Git 11/22/2010 E90 215 109 TLVT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Rat and appt. directors Issuer For For 2. Authorize the BOD to repuchase its orndinary shs Issuer For For 3. Authorize the BOD w/express powers of substitution Issuer For to interpret, amend, complement, execute, registration, substitution of powers and adatation of agreements to be adopted by the shareholders For 4. Approval of the minutes of this meeting Issuer For For 5. The proxies are authorized to vote upon such other Issuer For business as preperly may come before the meeting. Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Acergy S.A. 12/20/2010 ACGY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. To appoint Mr. Bob Long as an inde. Non-exe Issuer For director Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Sanmina-SCI 1/20/2011 SANM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Prop to approve reservation of 2mm shs Issuer For of common stock 2009 incentive plan. Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Quiksilver, Inc. 3/22/2011 ZQK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of amendment of 2000 stock incentive plan Issuer For For 3. Approval of comp of executive officers Issuer For For 4. Approval of the frequency of holding an advisory vote on the Issuer For comp of executive officers. Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt IDT Corporation 4/4/2011 IDT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Amend & restate second restated certificate of incorporation Issuer For to effect a conversation and reclassification of each outstanding share of common stock into one share of class B common stock; eliminate ocmmon stok & provisions relating thereto; provide for conversion of class a common stock; revise provision relating to dividends and distributions of cash and property. Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Tractor Supply 4/28/2011 TSCO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. To increase the authorized number of shs of stock Issuer For For 3. An advisory vote on exe. Comp Issuer For 1 year 4. Fregquency of shrhldr vote on exe comp Issuer 1 year Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Tractor Supply 4/28/2011 TSCO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Pricewaterhousecooopers Issuer For For 3. Advisory vote on exe. Comp Issuer For 3 years 4. Frequency of vote on exe. Comp. Issuer 3 years Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Nacco Industries 5/11/2011 NC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve the non-employee directors equity comp. plan. Issuer For For 3. Approve the comp paid to exe. Officers. Issuer For 3 years 4. Frequency vote oncomp for exe. Officers Issuer 3 years For 5. Confirm apppointment of ind. Reg pub. a/cing firm. Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Titan Interntl 5/12/2011 TWI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg pub a/c firm Issuer For For 3. Approve amendment to the equity incentive plan. Issuer For For 4. Approve advisory resoluion on executive comp. Issuer For 1 year 5. Frequency of vote on exe. Comp. Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Innospec Inc. 5/11/2011 IOSP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Adivosry vote on exe comp. Issuer For 3 years 3. Frequency of vot eon exe. Comp. Issuer 3 years For 4.Apprvl of 1st amend. On perf. Related share option plan 2008 Issuer For For 5. Apprvl of 1st amend. To company share option plan 2008 Issuer For For 6. Apprvl of 1st amend to non-employee directors' stock option plan Issuer For For 7. To transact such other business before meeting adjourns Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Materion Corp. 5/4/2011 MTRN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve/amended 2006 stock incentive plan Issuer For For 3. Approve/amended 2006 non-employee director equity plan Issuer For For 4. Rat Ernst & Young Issuer For For 5. Approve named exe. Officer comp. Issuer For 1 year 6. Frequency of votes for exe. Officer comps. Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Tenneco, Inc. 5/18/2011 8 TEN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve PricewaterhouseCoopers Issuer For For 3. Approve executive comp Issuer For 1 year 4. Frequency of votes for executive comp. Issuer 1 year Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Dineequity Inc. 5/17/2011 DIN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat. Ernst & Young Issuer For For 3. Approve the 2011 stock incentive plan Issuer For For 4. Compensation of executive officers Issuer For 3 years 5. Frequency of voting on executive compensation Issuer 3 years Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt DDI Corporation 5/17/2011 DDIC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Grant Thornton Issuer For For 3. Approval 2011 stock incentive plan Issuer For For 4. Resolution relating to executive compensation Issuer For 3 years 5. Frequency of voting on executive compensation Issuer 3 years Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Air Transport 5/10/2011 ATSG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat. Deloitte & Touche Issuer For For 3. Advisory vote on executive compensation Issuer For 3 years 4. Frequency of voting on executive compensation Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Ashford Hospitality 5/17/2011 AHT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve 2011 stock incentive plan Issuer For For 4. Approve the compensation of executives Issuer for 1 year 5. Frequency of voting on executive compensation Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Dillard's Inc. 5/21/2011 DDS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on compensation of executives Issuer For 3 years 3. Frequency of voting on executive compensation Issuer 3 years For 4. Authorized to consider and act upon such other business Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Timken Co. 5/10/2011 TKR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve the 2011 l/t incentive plan Issuer For 3 years 4. Frequency of voting on executive compensation Issuer 3 years For 5. Vote on the compensatoin of executive officers Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Quaker Chemical 5/11/2011 KWR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of the global annual incentive plan Issuer For For 3. Approval of 2011 l/t performance incentive plan Issuer For For 4. Compensation of executive officers Issuer For 3 years 5. Frequency of voting on executive compensation Issuer 3 years For 6. Rat PricewaterhouseCoopers Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Ann Incorp. 5/18/2011 ANN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Compensation of executive Issuer For 3 years 3. Frequency of voting of executive compensation Issuer 3 years For 4. Rat Deloitte & Touche Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Trimas Corp 5/10/2011 TRS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve compensation of executives Issuer For 3 years 3. Frequency of voting executive compensation Issuer 3 years Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Libbey Inc. 5/19/2011 LBY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. 2010 compensation of executives Issuer For 3 years 3. Frequency of voting executive compensation Issuer 3 years For 4. Rat. Ernst & Young Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Commerical Vehicle 5/12/2011 CVGI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Proposal to increase the numbers of shs Issuer For For 3. Approve the 4 amended equity incentive plan Issuer For For 4. Advisory vote on compensation of executives Issuer For 3 years 5. Frequency of voting executive compensation Issuer 3 years For 6. Rat Deloitte & Touche Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Power One 5/3/2011 PWER Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory resolution onf executive compensation Issuer For 2 years 3. Frequency of voting executive compensation Issuer 2 years For 4. Amended 2044 stock incentive plan Issuer For For 5. Rat. Deloitte & Touche Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt United Rentals 5/11/2011 URI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat independent auditors Issuer For For 3. Vote on compensation for executive officers Issuer For 1 year 4. Frequency of voting executive compensation Issuer 1 year Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Sunopta Inc. 5/19/2011 STKL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Appointment of deloitte & Touche Issuer For For 3. Amenment of 2002 stock option plan Issuer For For 4. Advisory vote on compensation for executives Issuer For No recommendation 5. Frequency of voting executive compensation Issuer no Rec. Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt TRW Automotive 5/18/2011 TRW Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Advisory vote on executive compensation Issuer For 3 years 4. Frequency of voting on executive compensation Issuer 3 years Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Newport Corp. 5/17/2011 NEWP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approval of 2011 stock incentive plan Issuer For For 4. Advisory vote on executive compensation Issuer For 3 years 5. Frequency of voting on executive c ompensation Issuer 3 years For 6. Other business Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Interface, Inc. 5/23/2011 IFSIA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensaton Issuer For 3 years 3. Frequency of voting on executive compensation Issuer 3 years For 4. Rat BDO USA Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Mercer Interntl. 6/1/2011 MERC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Pricewaterhouse Coopers Issuer For For 3. Advisory resolution relating to executive compensation Issuer For 1 year 4. Frequency of voting on executive compensaton Issuer 1 year Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Sauer-Danfoss 6/17/2011 SHS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Reapprove 2006 omnubus incentive plan Issuer For For 4. Advisory vote on executive compensation Issuer For 3 year 5. Frequency of voting on executive compensation Issuer 3 years Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Istar Financl 6/1/2011 SFI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCooper Issuer For For 3. Say on pay-Advisory vote on executive compensation Issuer For 3 years 4. Frequency of voting on executive compensation Issuer 3 years Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt United Continental 6/8/2011 UAL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat independent reg. public accounting firm Issuer For For 3. Adivosry resolution on compensation of executive officers Issuer For 1 year 4. Frequency of voting on executive compensation Issuer 1 year Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt U S Airways Group 6/9/2011 LCC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approve the 2011 incentive award plan Issuer For For 4. Advisory vote on compensation of executive officers Issuer For 1 year 5. Frequency of voting on executive compensation Issuer 1 year Against 6. Proposal relatin gto cumulative voting shareholder Against Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Krispy Kreme 6/14/2011 KKO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on compensation of executives Issuer For 1 year 3. Frequency of voting on executive compensation Issuer 1 year For 4. Rat PricewaterhouseCoopers Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Newcastle Invest. 6/3/2011 NCT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt TPC Group Inc. 6/8/2011 TPCG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on comensation of executive officers Issuer For 3 years 3. Frequency of voting on executive compensation Issuer 3 years For 4. Rat Grant Thornton LLP Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Krisy Kreme 6/14/2011 KKD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on compensation for executive officers Issuer For 1 year 3. Frequency of voting on executive compensation Issuer 1 year For 4. Rat PricewaterhouseCoopers Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Western Refining 6/7/2011 WNR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Advisory vote on executive officer compensation Issuer For 3 years 4. Frequency of voting on executive compensation Issuer 3 years Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pier 1 Imports 6/28/2011 PIR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of the material terms of the performance goals under Issuer For 2008 stock incentive plan For 3. Advisory vote on compensationof executives Issuer For 1 year 4. Frequency of voting on executive compensation Issuer 1 year For 5. Rat Ernst & Young Issuer For Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Cost Plus, Inc. 6/23/2011 CPWM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve executive performance incentive plan. Issuer For For 4. Apporve 1996 director option plan to xpand equity awards Issuer For For 5. Advisory vote one executive compensation Issuer For 1 year 6. Frequency of vote on executive compensation Issuer 1 year Hennessy Cornerstone Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt General Comm. 6/27/2011 GNCMA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of Grant Thornton LLP Issuer For For 3. Advisory vote on executive compensation Issuer For 3 years 4. Frequency of vote on executive compensation Issuer 3 years For 5. Other Business Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt H.J. Heinz 8/31/2010 HNZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg pub a/c firm Issuer For Against 3. Shareholder Prop:the right to Shareholder Against shareholder aciton by written consent. Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Conagra Foods 9/24/2010 CAG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat appt. of ind. Auditors Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Americredit 9/29/2010 ACF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Prop to adopt and approve the agreement and plan Issuer For of merger. For 2. The prop to approve the adjournment of the Issuer For special meeting. Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Diageo PLC 10/14/2010 DEO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Report and accounts 20 10 Issuer For For 2. Directors' remuneration report 2010 Issuer For For 3. Delaration of final dividend Issuer For For 4. Directors Issuer For For 5. re-appt. of auditor Issuer For For 6. Remuneration of auditor Issuer For For 7. Authority to allot shares Issuer For For 8. Disapplication of pre-emption rites Issuer For For 9. Authority of purchase own ordinary shs. Issuer For For 10 Authority to m ake political donations and/or to Issuer For incur political expenditure in the EU. For 11. Amendment of the incentive plan. Issuer For For 12. Adoption of the sharesave plan. Issuer For For 13. Authority to establish internation shs plans. Issuer For For 14. Reduced notice f a general meeting other than Issuer For an annual general meeting. Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Sara Lee Corp. 10/25/2010 SLE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCoopers Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Automatic Data Pr 11/9/2010 ADP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Amendment of employees' savings tk purchase pl. Issuer For For 3. Appment of Deloitte & Touche Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Sysco Corp 11/12/2010 SYY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve 1974 amended stk purchase plan Issuer For For 3. Rat Ernst & Young Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Campbell Soup 11/18/2010 CPB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg public a/c firm. Issuer For For 3. Approve amendment fo 2005 l/t Issuer For incentive plan. Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Nokia Corp. 5/3/2011 NOK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Adoption of the annual accounts Issuer For For 3. Resol. On the use of the profit shown on the Issuer For balance shee and the payment of div. For 4. Resol. On the discharge of the members of the Issuer For BOD and the President from liability For 5. Resol. On the remuneration of th emembers of Issuer For the BOD. For 6. Resol. On the number of members of the BOD Issuer For For 7. Resol. On the renumeration of the Auditor Issuer For For 8. Election of auditor Issuer For For 9. Authorizing the BOD to resolve to repurchase Issuer For the company's own shs. For 10 Grant of stok options to selected personnel Issuer For For 11. Closing of the meeting Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt KT Corporation 3/11/2011 KT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Apprvl of balance sheet, income statement/ Issuer For statement of appropriaton of retained earnings For 2. Amendment of articles of incorporation Issuer For For 3. Directors Issuer For For 4. Election of members of audit committee Issuer For For 5. Approval of limit on remuneration of directors Issuer For For 6. Amendment of executives' severance pay reg. Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Eli Lilly & Co. 4/18/2011 LLY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of Ernst & Young Issuer For For 3. Approve 2010 comp paid to executive officers. Issuer For For 4. Recommend the frequency of future advisory votes on Issuer For exe. Comp. For 5. Approve amendments to the articles of incorp. For annual Issuer For election of all directors For 6. Approve amendments to the articles ofincorp. To eliminate Issuer For all supermajority voting requirements. For 7.Approve the executive officer incentive plan. Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt A T & T, Inc. 4/29/2011 T Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind auditors Issuer For For 3. Approve 2011 Incentive Plan Issuer For For 4. Advisory vote on exe. Comp. Issuer For 3 year 5. Advisory vote on frequency of vote on exe. Comp Issuer 3 years Against 6. Political contributions shareholder Against Against 7. Special stockholder meetings shareholder Against Against 8. Written consent shareholder Against Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Kimberly Clark 4/21/2011 KMB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of auditors Issuer For For 3. Approval of 2011 outside Directors comp plan Issuer For For 4. Approval of 2011 equity participation plan Issuer For For 5. Advisory vote on exe. Comp program Issuer For 1 year 6. Advisory vote on frequency vote on exe. Comp Issuer 1 year Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Lockheed Martin 4/28/2011 LMT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of Ernst & Young Issuer For For 3. Adopt the 2011 Incentive Performane Award Plan. Issuer For For 4. Approve the comp of named exe. Officers Issuer For 1 year 5. Frequency of future votes on comp of exe. Officers Issuer 1 year Against 6. Allow stockholder to act by written consent vs shareholder Against a meeting Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Kellogg Com. 4/29/2011 K Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Director Issuer For For 2. Senior Exe. Annual incentive plan Issuer For For 3. Adisory vote on exe. Comp Issuer For 1 year 4. Frequency of vote on exe. Comp Issuer 1 year For 5. Rat of PricewaterHousecooper Issuer For Against 6. Adopt simpla majority shareholder Against Against 7. Enact a majority vote requirement for election of shareholder Against directors. Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Abbott Lab. 4/29/2011 ABT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Advisory vote on exe. Comp. approval. Issuer For 1 year 4. Frequency of votes on exe. Comp. Issuer 1 year Against 5. Pharmaceutical pricing. shareholder Against Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Glaxosmithkline 5/5/2011 GSK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Receie and adopt the directors report/fincl statemnts. Issuer For For 2. Approe the remuneration report Issuer For For 3/17. Directors Issuer For For 18. Re-appoint auditors Issuer For For 19. Determine remuneration of auditors Issuer For For 20. Authorise the company/subidiaries to make Issuer For donations to political organisations and incur political expenditure. For 21. Authorise allotment of shares Issuer For For 22. Disapply pre-emption rights Issuer For For 23. Authorise the company to purchase its own shs. Issuer For For 24. Authorise exemption fromm statement of name Issuer For of senior statutory suditor For 25. Authorise reduced notice of a genl meeting Issuer For other than a AGM Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pfizer Incorp. 4/28/2011 PFE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2, Rat KPMG Issuer For For 3. Adv. Vote on exe. Comp Issuer For 2 years 4. Frequency of future vote on exe comp. Issuer 2 years Against 5. Prop re publication of political contributions shareholder Against Against 6. Prop re public policy initiatives shareholder Against Against 7. Prop re pharmeaceutical price restraints shareholder Against Against 8. Prop re action by written consent shareholder Against Against 9. Prop re special shareholder meetings shareholder Against Against 10. Prop re animal research shareholder Against Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Briston-Myers 5/3/2011 BMY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/c firm Issuer For For 3. Advisory vote on comp of exe. Officers Issuer For 3 years 4. Frequency of vote on comp. for exe. Officers Issuer For Against 5. Executive Comp disclosure shareholder Against Against 6. Shareholder actions by written consent shareholder Against Against 7. Pharmaceutical price restraint shareholder Against Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Kraft Foods, Inc. 5/24/2011 KFT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory Vote on exe. Comp. Issuer For 1 year 3. Frequency of an exe. Comp vote. Issuer 1 years For 4. Approval of 2006 stock comp. plan for non-employee Dire. Issuer For For 5. Rat PricewaterhouseCoopers Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt B C E, Incorp. 5/12/2011 BCE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Appt, Deloitte & Touche Issuer For For 3.Accept the aproach to exe. Comp disclosed. Issuer For Against 4. Critical mass of qualified women on board shareholder Against Against 5. Equity ratio shareholder Against Against 6. Additional info on comparator groups shareholder Against Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pitney Bowes 5/9/2011 PBI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of pub. Ind. a/c's for 2011 Issuer For For 3. Various amandments to the certifice of Inc. Issuer For removing supermajority voting requirements For 4. Advisory vote on exe comp Issuer For 1 year 5. Frequency of vote on exe. Compensation Issuer For For 6. Approval of perf goals: employee inc. plan and Issuer For 2007 stock plan Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Merck & Co. 5/24/2011 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public accounting firm. Issuer For For 3. Adv. Vote on exe. Comp Issuer For 3 years 4. Frequency of votes for exe. Comp Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Petrochina Co. 5/18/2011 PTR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Approve report of the BOD's for year 2010 Issuer For For 2. Approve the report of the supervisory comm. Issuer For For 3. Approve the audited fincl statementst Issuer For For 4. Approve the declaration /payment of final dividends Issuer For For 5. Approve the authorization of BOD to determine Issuer For the distribution of interim dividends For 6. Approve PricewaterhouseCoopoers Issuer For For 7. Directors Issuer For For 8. Suervisors Issuer For For 9. Approve to grant a general mandate to the BOD Issuer For to issue, allot, and deal with additional shares not exceeding 20%. For 10. Approve to unconditionally grant a general mandate Issuer For to determine/handle the issue of debt. Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Marsh & McLennan 5/19/2011 MMC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public accounting firm. Issuer For For 3. Approval of 2011 incentive/stock award plan Issuer For For 4. Approval of the compensation of our exe. Officers Issuer For 1 year 5. Frequency of exe. Compensation votes Issuer 1 year Against 6. Action by written consent shareholder Against Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Altria Group 5/18/2011 MO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of ind. Reg. public accounting firm. Issuer For For 3. Adv. Vote on compensation for executives Issuer For No recommendation 4. Frequency of votes on executive compensation Issuer no recommendation Against 5. Address concerns regarding tobacco flavoring shareholder Against Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Sanofi-Aventis 5/6/2011 SNY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Approval of financial statements for 2010 Issuer For For 2. Approval of consolidated fincl. Statements of 2010 Issuer For For 3. Appropriation of profits; declaration of dividend Issuer For For 4. Aggrements/commitments subject to article. Issuer For For 5. Directors attendacne fees Issuer For For 6. Rat. Of the co-opting of a Director Issuer For For 7-11 Directors Issuer For For 12. Reapptment of statutory auditor Issuer For For 13. Appt. of the deputy statutory auditor Issuer For For 14. Author. To the BOD to carry out transactions Issuer For in shares issued by the company. For 15. Delegation of BOD to increase the share capital Issuer For For 16. Delegation of BOD to decide to carry out by public offering increases. Issuer For For 17. Possibility of issuing shsare giving access to Issuer For the company's capital For 18. Delegation of BOD to increase number of shs to be Issuer For issued in the event of a capital increase For 19. Delegation of BOD decide to carry out increases in share capital by incorp. Of share premium. Issuer For For 20. Delegation of BOD authority to decide to carry out increases in the share capital by issuance. Issuer For For 21. Delegation to BOD authority to grant options Issuer For For 22. Authorizaon to BOD to reduce the share capital by cancelation of tresury shs. Issuer For For 23. Amendment to article 11 Issuer For For 24. Amendment to article 12 Issuer For For 25. Amendment to article 19 Issuer For For 26. Change of name and corresponding change to the articles of associaton. Issuer For For 27. Powers for formalities Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt China Mobile 5/19/2011 CHL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Consider the audited fincl statements/reports of Issuer For directors and auditors for year end 2010 For 2. To declare a final dividend for the year 2010 Issuer For For 3. Directors Issuer For For 4. Re-appoint KPMG Issuer For For 5. General mandate to repurchase shs in company Issuer For not exceeding 10% of aggreate nominal amt. For 6. General mandate to issue, allot and deal with Issuer For additional shs in the company not exceeding 20% of aggreage nominal amt. For 7. To extend the general mandate granted to the Issuer For directors to issue, allot and deal with shs by num. of shs. Repurchased. Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Total S.A. 5/13/2011 TOT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Approval of parent co. financial statements Issuer For For 2. Approval of consolidated fincanical statements Issuer For For 3. Allocation of earnings, declaration of dividend Issuer For For 4. Agreements covered by articl L. Issuer For For 5. Authorization for th eBOD to trade in shs of co. Issuer For For 6-10. Directors Issuer For For 11. Authorzation to grant restricted shs in company Issuer For to employees of group and to managers Against A. Amendment of article 9. shareholder Against Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Intel Corp. 5/19/2011 INTC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Amendment of the 2006 equity incentive plan Issuer For For 4. Amendment of the 2006 stock purchase plan Issuer For For 5. Adv. Vote on executive comp. Issuer For No recommendation 6. Frequency of votes for executive compenstation Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Waste Management 5/13/2011 WM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. To approve executive compensation Issuer For 1 year 4. Frequency of votes for executive compensation Issuer For For 5. Amendment to by-laws to allow stockholders who Issuer For have held at least a 25% net long position, to call special meeting. Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Royal Dutch Shell 5/17/2011 RDS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Adoption of annual report and accounts Issuer For For 2. Approval of remuneration report Issuer For For 3-4. Directors Issuer For For 5. Reappointment of auditors Issuer For For 6. Remuneration of auditors Issuer For For 7. Authority to allot shares Issuer For For 8. Disapplication of pre-emption rights Issuer For For 9. Authority to purchase own shares Issuer For For 10. Authority for certain donations and expenditure Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Chevron Corp. 5/25/2011 CVX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/cing firm. Issuer For For 3. Adv. Vote on executive officer compensation Issuer For 1 year 4. Frequency of votes on executive officer comp. Issuer 1 year Against 5. Ind director with environmental expertise shareholder Against Against 6. Human rights committee shareholder Against Against 7. Sustainablility metric for exe. Comp. shareholder Against Against 8. Guidelines for country selection shareholder Against Against 9. Financial risks from climate change shareholder Against Against 10. Hydraulic fracturing shareholder Against Against 11. Offshore oil wells shareholder Against Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Verizon Comm. 5/5/2011 VZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Director Issuer For For 2. Rat of ind. Reg. public a/c ing firm Issuer For For 3. Adv. Vote related to exe. Comp. Issuer For 1 year 4. Frequency of votes on exe. Comp. Issuer For Against 5. Disclose prior government service shareholder Against Against 6. Performance stock unit performance thresholds. shareholder Against Against 7. Cumulative voting shareholder Against Against 8. Shareholder right to call a special meeting. shareholder Against Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Philip Morris 5/11/2011 PM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rate of selection of ind. Auditors Issuer For For 3. Advisory to approve executive compensation Issuer For 1 year 4. Frequency of votes for executive compensaton Issuer 1 year Against 5. Food insecurity and tobacco use shareholder Against Against 6. Independent Board chair shareholder Against Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt CenturyLink Inc. 5/18/2011 CTL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approve our 2011 equity incentive plan. Issuer For For 4. Adivsory vote regarding our executive compen. Issuer For 1 year 5. Frequency of votes for executive compensation Issuer 1 year Against 6. Political contributions report shareholder Against Against 7. Board declassification shareholder Against Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Exelon Corp 5/3/2011 EXC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCoopoers Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of the vote on executive comp. Issuer 1 year Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Cummins, Inc. 5/10/2011 CMI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve compensation for executive officers Issuer For 1 year 3. Frequency of votes on executive compensation Issuer 1 year For 4. Rat PricewaterhouseCooopers Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt ConocoPhillips 5/11/2011 COP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Advisory of executive compensation Issuer For No recommendations 4. Frequency of votes on executive compensation Issuer no recommendation For 5. Approval of 2011 omnibus stock and perf. Inc. plan Issuer For Against 6. Gender expression ono-discrimination shareholder Against Against 7. Politcal contribution shareholder Against Against 8. Report on grassroots lobbying expenditures shareholder Against Against 9. Accident risk mitigation shareholder Against Against 10. Company environmental policy shareholder Against Against 11. Greenhouse gas reduction targets shareholder Against Against 12. Report on financial risks from climate change shareholder Against Against 13. Canadian oilsands shareholder Against Against 14. In its discretion, upon such other matters that shareholder Against may properly come before the meeting or any adjournment or adjournments thereof. Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Mattel, Inc. 5/13/2011 MAT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote for executive compensaton Issuer For 1 year 3. Frequency of votes for executive compensation Issuer For For 4. Approval of bylaws re: specakl stokholder meetings Issuer For For 5. Rat. PricewaterhouseCoopers Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Statoil ASA 5/19/2011 STO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Director Issuer For For 2. Approval of the notice and the agenda Issuer For For 3. Election of two person to co-sign the minutes Issuer For together with the chair of the meeting For 4. Approval of the annual report and accounts Issuer For including distribtuion of the dividend For 5. Declaration on stipulation of salary and other Issuer For remuneration for executive management For 6. Determination of remuneration for the companys Issuer For auditor For 7. Determination of remuneration for the corp. assembley Issuer For For 8. Election of Rasmussen as member of the Issuer For nomination committee For 9. Determination of remuneration for the nomination Issuer For committee For 10.Authorisation to acquire shs in the market to Issuer For continue implementations of the share saving plan for employees For 11. Authorisation to acquire shs in the market for Issuer For subsequent annulment For 12. Marketing instruction for Statoil-adjustments Issuer For For 13. Changes to the articles of association Issuer For For 14. Adoptinstruction for the nomination committee Issuer For Against 15. Propsal from a shareholder shareholder Against Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Raytheon Co. 5/26/2011 RTN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 1 year 3. Frequency of voting for executive compensation Issuer 1 year For 4. Rat. Of independent auditors Issuer For Against 5. Shareholder action by written consent shareholder Against Against 6. Executive stock retention shareholder Against Against 7. Lobbying expenses shareholder Against Against 8. Supplemental executive retirement plans shareholder Against Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Telefonica, S. A. 5/17/2011 TEF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Examination and approval of the individual annual Issuer For accounts, the consolidated fincl statements and the Management report and of its consoliddated group of companies, as well as of the proposed allocation of the profits/losses of Telefonica and the management of its BOD, all with respect to fiscal year 2010. For 2. Compensation of shareholders: distribution of Issuer For dividends to be charged to unrestricted reserves For 3. Amedment of the by laws: Issuer For a. Articles 1, 6,2,7,14,16,1,17.4, 18.4, 31, 36 adjustments thereof to the latest legislative developments b. Addiont of a new paragraph 5 to article 16 c. Addition of a new article 26 bis . For 4. Amendment of the regulations for the General Issuer For stockholders meeting a. Amendment of articles 5,8.1, 11 and 13.1 b. Amendment of article 14.1 For 5.Directors Issuer For For 6. Authorization granted to the BOD to increase Issuer For the share capital pursuant to the terms and conditions of Section 297.1. For 7. Re-election of the auditor for fiscal year 2011. Issuer For For 8. Long-term incentive plans based on shs of Issuer For Telefonica aimed at members of the Executive team including the executive directors For 9. Restricted share plan aproval of a l/t incentive Issuer For aimed at employees and executive personnel and linked to their continued employment. For 10. Global incentive share purchase plan for the Issuer For employees of Telefonica For 11. Delegation of powers to formalize, interpret, Issuer For correct and implement the resolutions adopted by the shareholders at general meeting. Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt France Telecom 6/7/2011 FTE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Approval of the annual financial statements for the Issuer For financial year ending 2010 For 2. Approval of the consolidated finacl statements for Issuer For the year ending 2010. For 3. Allocation of the income for the financial year ended Issuer For 12/31/2010 For 4. Agreements referred to Article 1.225-38 of Issuer For French commerical code. For 5-8. Directors Issuer For For 9. Authorization to be freanted to the BOD to purchase Issuer For or transfer France Telecom's shares. For 10. Delegation of authority to BOD to issue shs of the Issuer For Company and securities giving access to shs of the Company or of one of its subsidiaries, with shareholder pre-emptive subscription rights For 11. Delegation of authority to the BOD to issue shs Issuer For of the Company and securities giving access to shs of the Company or of one of its subsidiaries, wthout shareholder pre-emptive subscription rights in the context of a public offer. For 12. Delegation of authority to the BOD to issue shares Issuer For of the company and securities giving access to shs of the company or of one of its subsidiaries, without shareholder pre-emptive subscripton rights. For 13. Authorization to the BOD to increase the number Issuer For of issuable securities, in the event of a capital increase with or without pre-emptive subscription rights For 14. Delegation of authority to the BOD to issue shs Issuer For and securities giving access to shs, in the event of a public exchange offer initiated by the Company For 15. Delegation of powers to the BOD to issue shs Issuer For and securities giving access to shs, in order to compensate contributions in kind granted to the Company and comprised of shs or securities giving access to share capital. For 16. Delegation of powers to the BOD to issue shs Issuer For reserved for persons that signed a liquidity contract with the Company in their capacity as holders of shs or stock options of Orange S.A. For 17. Delegation of powers to the BOD to preceed with Issuer For the free issuance of option based liquidity instruments reserved for those holders of stock options of Orange S.A. that have signed a liquidity contract with the Company. For 18. Overall limit authorizations Issuer For For 19. Delegation of authority to the BOD to issue Issuer For securities giving access to the allocation of debt securities. For 20. Delegation of authority to the BOD to increase the Issuer For Companys captial by capitalization of reserves, profits or premiums. For 21. Delegation of authority to the BOD to proceed Issuer For with capital increases reserved for members of savingss plans. For 22. Authorization to the BOD to reduce the shs capital Issuer For through the cancellation of shs. For 23. Powers for formalities. Issuer For Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Taiwan Semi. 6/9/2011 TSM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Accept 2010 business report and fincl statements Issuer For For 3. Approve the prop. For distribution of '10 profits Issuer For For 4. Revise internal rules: Issuer For a) procedures for lending funds to other parties b) procedures for endorsement and guarantee For 5. Approve the transfer of solar business and solid Issuer For state lighting business into two new TSMC wholly owned companies respectively, and to further approve the solar business transfer plan and solid state lighting business transfer plan. Hennessy Cornerstone Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Vodafone Group 7/26/2011 VOD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Receive accounts and reports of directors year Issuer For ended 3/31/2011 For 2-15. Directors Issuer For For 16. Approe a final dividend of 6.05 p/s Issuer For For 17. Approve remuneration report of board Issuer For For 18. Re-appoint Deloitte & Touche Issuer For For 19. Authorise audit committee to determine Issuer For remuneration of the auditor For 20. To authorise the directors to allot shs Issuer For For 21. Authorise the directors to dis-apply pre-emption Issuer For rights For 22. Authorise purchase of its own shs Issuer For For 23. Authorise the calling of a general meeting other Issuer For than an annual gen'l meeting on not less than 14 clear days notice. Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Computer Sciences 8/9/2010 CSC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approvals: Issuer For to restate Articles of Inc. to eilminate cumulative voting For 3. to implement majority voting for uncontested elelctions of directors Issuer For For 4. 2010 ono-employee director incentive plan Issuer For For 5. Rat the appt. of ind auditors. Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Darden Restaurant 9/14/2010 DRI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approe the amended 2002 stk Issuer For incentive plan. For 3. To rat. Appt. KPMG Issuer For For 4. To transact such other business. Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Del Monte Foods 9/23/2010 DLM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For 2. Approve the amended and restated Issuer For certificate of incorporation to eliminate For super majority For 3. To rat appt. KPMG Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Coca-Cola Enter. 10/1/2010 CCE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. The prop to adopt the business Issuer For separation andmerger agreement For 2. Pop to adjourn the meeting. Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Americredit 9/29/2010 ACF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Prop to adopt and approve the agreement and plan Issuer For of merger. For 2. The prop to approve the adjournment of the Issuer For special meeting. Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Broadridge Fincl 11/17/2010 BR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve an amendment 2007 Issuer For omnibus award plan. Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Lancaster Colony 11/15/2010 LANC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve amended 2005 stock plan. Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Family Dollar Store 1/20/2011 FDO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Appvl of perf measures for perf based Issuer For awards 2006 incentive plan For 3. Rat Pricewaterhousecoopers Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Arvinmeritor, Inc. 1/20/2011 ARM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Aprvl of Deloitte & Touche Issuer For For 3. Appvl of amend./restate. Of l/t Issuer For Incentive plan For 4. Appvl of articles of inc. name chge/Meritor, Inc. Issuer For For 5. To transact such other business as may come before the meeting. Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Toro Comp. 3/15/2011 TTC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Adv. Vote on executive compensation Issuer For For 4. Adv. Vote on the frequency of an executive ocmp adv. Vote Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Jo-Ann Stores, Inc. 3/18/2011 JAS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Adopt the agreement and plan of merger Issuer For For 2. Adjourn the special meeting Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Tractor Supply 4/28/2011 TSCO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. To increase the authorized number of shs of stock Issuer For For 3. An advisory vote on exe. Comp Issuer For 1 year 4. Fregquency of shrhldr vote on exe comp Issuer 1 year Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Borgwarner Inc. 4/27/2011 BWA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Pricewaterhousecooopers Issuer For For 3. Advisory vote on exe. Comp Issuer For 3 years 4. Frequency of vote on exe. Comp. Issuer 3 years Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Lexmark Intl 4/28/2011 LXK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCoopers Issuer For For 3. Approval of exe. Comp. Issuer For 1 year 4 Frequency of votes on exe. Comp. Issuer 1 year Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Rockwood Hldgs 5/6/2011 ROC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve the comp paid to exe officers Issuer For 3 years 4. Frequency of vote on exe officers comp. Issuer 3 years Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Polyone Corp 5/11/2011 73179P106 POL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve the resolution on exe. Officer comp Issuer For 1 year 3. Frequency on voting for exe. Officer comp Issuer For For 4. Rat Ernst & Young Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Williams-Sonoma 5/25/2011 WSM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Our reincorpoatinfrom California to Delaware Issuer For For 3. Amendment of the Williams Sonoma 2011 l/t Issuer For incentive plan. For 4. anAdv. Vote on exe. Compensation Issuer For 1 year 5. Frequency of vote for executive compensation Issuer For For 6. Rat. Deloitte & Touche Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Tenneco, Inc. 5/18/2011 TEN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve PricewaterhouseCoopers Issuer For For 3. Approve executive comp Issuer For 1 year 4. Frequency of votes for executive comp. Issuer 1 year Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Jones Lang Lasalle 5/18/2011 JLL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For 1 year 3. Frequency of votes for executive compensation Issuer For For 4. Amending the articles of incorporation to permit Issuer For the holders of 30% of shares to call a special mtg. For 5. Rat. KPMG Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Autoliv, Inc. 5/10/2011 ALV Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Adv. On 2010 executive compensation Issuer For 3 years 3. Frequency of vote on executive compensation Issuer For For 4. Approval of ind. Auditors Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Magellan Health 5/18/2011 MGLN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve compensation for executive Issuer For 3 years 3. Frequency of votes on executive compensation Issuer For For 4. Approve the 2011 mgmnt incentive plan Issuer For For 5. Approve 2011 employee stock purchase plan Issuer For For 6. Rat Ernst & Young Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Valassis Comm. 5/5/2011 VCI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval to the amendment of 2008 omnibus Issuer For incentive comp. plan For 3. Approve the compensation of executives Issuer For 3 years 4. Frequency of voting for executive compensation Issuer For For 5. Rat Deloitte & Touche Issuer For For 6. Approve adjournment of the annual meeting Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Amerigroup Corp. 5/12/2011 AGP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approve the compensation for executives Issuer For 1 year 4. Frequency of votes on executive compensation Issuer For For 5. Approve the employee stock purchase plan Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Wyndham Worldwide 5/12/2011 WYN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensaton Issuer For 1 year 3. Frequency of voting on executive compensation Issuer 1 year For 4. Rat Deloitte & Touche Issuer For Against 5. Elimination of the classified board Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Ferro Corporation 4/29/2011 FOE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approval of compensaton of executives Issuer For 1 year 4. Frequency of voting for exe. Compensation Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Healthspring, Inc. 5/26/2011 42224N101 HS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Vote on executive compensation Issuer For 1 year 4. Frequency of voting on exe. Compensation Issuer 1 year Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt HSN, Incorp. 5/17/2011 HSNI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approval of executive compensation Issuer For 3 years 4. Frequency of voting on executive compensation Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Advance Auto Parts 5/17/2011 AMD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve the executive compensation Issuer For 1 years 3. Frequency of voting for executive compensation Issuer For For 4. Rat Deloitte & Touche Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Complete Prod. 5/25/2011 CPX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Grant Thronton Issuer For For 3. Compensation for executive Issuer For 1 year 4. Frequency of voting on executive compensation Issuer For Hennnessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt TRW Automotive 5/18/2011 TRW Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Advisory vote on executive compensation Issuer For 3 years 4. Frequency of voting on executive compensation Issuer 3 years Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt United Continental 6/8/2011 UAL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat independent reg. public accounting firm Issuer For For 3. Adivosry resolution on compensation of executive officers Issuer For 1 year 4. Frequency of voting on executive compensation Issuer 1 year Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Ulta Salon Cosmetics 6/2/2011 ULTA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Advisory vote on executive compensation Issuer For 3 years 4. Frequency of voting on executive compenstion Issuer 3 years For 5. Approval of 2011 incentive award plan. Issuer For Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt U S Airways Group 6/9/2011 LCC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approve the 2011 incentive award plan Issuer For For 4. Advisory vote on compensation of executive officers Issuer For 1 year 5. Frequency of voting on executive compensation Issuer 1 year Against 6. Proposal relatin gto cumulative voting shareholder Against Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Lubrizol 6/9/2011 LZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Adoption of the agreement and plan of merger Issuer For by and among Berkshire Hathaway, Ohio Merger su, Inc., and the Lubrizol Corp. For 2. Any proposal to adjourn or postpone the special Issuer For meeting, to permit further solicitation of proxies if there are not sufficient votes at the time of the special meeting to adopt the merger agreemnent. Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Crocs, Incorp. 6/28/2011 CROX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approval of amended/restated 2007 equity incentive plan Issuer For For 4. Adivosry vote on comensation of executive officers. Issuer For 3 years 5. Frequency of voting on executive compensation Issuer 3 year Hennessy Focus 30 Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Dollar Tree, Inc. 6/16/2011 DLTR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on compensation of executive officers Issuer For 3 year 3. Frequency of voting on executive compensation Issuer 3 years For 4. Approve the monibus incentive plan Issuer For For 5. Rat. KPMG Issuer For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hennessy Mutual Funds, Inc. By (Signature and Title)* /s/ Neil J. Hennessy Neil J. Hennessy Chief Executive Officer DateAugust 8 , 2011
